ORDER
PER CURIAM.
Michael Grimes appeals from the judgment on his convictions after a jury trial for burglary in the first degree, assault in the third degree and the class A felony of arson in the first degree. There was sufficient evidence to support the burglary and arson convictions, and no prejudicial instructional error regarding the assault conviction. We affirm.
An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).